TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED APRIL 10, 2014



                                    NO. 03-13-00770-CV


                                Wanda McDonald, Appellant

                                              v.

                     Federal National Mortgage Association, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
            DISMISSED AS MOOT -- OPINION BY JUSTICE ROSE


This is an appeal from the judgment signed by the trial court on November 8, 2013. Having

reviewed the record, it appears that the appeal should be dismissed. Therefore, the Court

dismisses the appeal. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.